People v Bazemore (2016 NY Slip Op 05758)





People v Bazemore


2016 NY Slip Op 05758


Decided on August 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
L. PRISCILLA HALL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2015-01235

[*1]The People of the State of New York, respondent, 
vWilliam Bazemore, appellant. (S.C.I. No. 740/14)


Lynn W. L. Fahey, New York, NY, for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Johnnette Traill and Anastasia Spanakos of counsel; Yuliya Shyrokonis on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chin Brandt, J.), imposed February 6, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Brown, 122 AD3d 133) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., MASTRO, HALL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court